El Juez Asociado Se. HeRnáudez,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho de la sentencia ape-, lada.
Resultando: que Don Ramón Pastor Díaz articuló opor-tunamente prueba documental, para cuya práctica se libró el correspondiente suplicatorio á esta Corte Suprema, sin que aparezca devuelto su diligenciado al Tribunal de Huma-cao, habiendo solicitado, además, que fueran citados los de-mandados, Doña Carolina Luzunaris y D. Herminio Díaz Navarro, para que comparecieran á prestar declaración ó confesión en el acto del juicio oral bajo juramento indecisorio á tenor de las preguntas que serían formuladas oportuna-mente, citación que fue acordada por providencia de 6 de Mayo de 1902, en que se señaló el día diez y seis del propio mes para la vista del juicio, librándose las correspondientes órdenes para dicha citación, sin que tales órdenes aparezcan cumplimientadas en autos.
Resultando: que por auto para mejor proveer, dispuso esta Corte se trajera copia de la resolución ó resoluciones de-finitivas recaídas al recurso de casación por infracción de ley contra la sentencia que dictó el Tribunal de Humacao, de 13 de Noviembre de 1901, en el incidente sobre nulidad de actua-ciones al juicio de divorcio seguido por Doña Carolina Luzu-naris contra Don Ramón Pastor Díaz, y de esa certificación aparece que por sentencia de 22 de Mayo de 1902, fue casada, en cuanto á las costas, la sentencia que dictó la Corte de Humacao en 13 de Noviembre de 1901, ordenándose que todas las costas se entendieran sin especial condenación.
*52Considerando: que si bien Doña Carolina Luzunaris fue condenada al págo de las costas en la sentencia que dictó el Tribunal de Distrito de Humacao, en 13 de Noviembre de 1901, declarando" con lugar el incidente de nulidad de actua-ciones promovido por Don Ramón Pastor Díaz, en juicio de divorcio que aquella iniciara contra éste, tal sentencia fue casada por' esta Corte Suprema, en la parte relativa á las costas, las que ordenó se entendieran en la forma ordinaria, ó sin especial condena, y por tanto no ha tenido fuerza ejecu-toria respecto á ese extremo; careciendo, en su consecuencia, Pastor Díaz de título que justifique ser acreedor de Doña Carolina Luzunaris,' en el concepto expresado, y que pueda servir de base para discutir si tiene derecho, ó no á cobrar semejante acreencia del producto de los bienes de Doña Carolina Luzunaris, con preferencia á los honorarios que como defensor de dicha señora, devengara el Letrado Don Her-minio Díaz Navarro.
Considerando: que aunque el No. 6o. del Artículo 323 de la Ley de Enjuiciamiento Civil no era aplicable al denegar el Tribunal de Humacao la suspensión del juicio solicitada por la parte de Don Ramón Pastor Díaz, pues son cosas dis-tintas la celebración de un juicio, en que se practican pruebas, y el acto de la vista, que se limita al informe de los letrados de las partes, la denegación de aquella suspensión, en el caso de autos, sin que asistiera al acto la representación del de-mandante, no apareja indefensión para éste, pues todas las pruebas de los demandados habían sido practicadas con su citación, y si bien Pastor Díaz propuso pruebas documental y de confesión, la primera dejó de practicarse, por su culpa, por no haber devuelto diligenciado el suplicatorio dirigido para ese efecto á esta Corte Suprema, y respecto de las posi-ciones que debían absolver los demandados, como no fueron articuladas por escrito, no cabe afirmar si eran, ó no, per-tinentes, y si la omisión de tal prueba podía, ó no, producir indefensión, aparte de que cualquiera que hubiera sido su re-*54sultado, nunca Rubiera destruido la prueba documental obrante en autos, demostrativa de que el demandante carece de título que sirva de base á su demanda de tercería de mejor derecho.
Considerando: que según la Eegla 63 de la Orden General, No. 118, serie de 1899, las costas se impondrán siempre á la parte cuyas pretensiones se hubiesen totalmente desestimado.
Fallamos: que debemos confirmar y confirmamos la sen-tencia apelada que dictó la Corte de Distrito de Humacao en 26 de Mayo de 1902, por la que se absuelve de la demanda á Don Herminio Díaz Navarro y Doña Carolina Luzunaris y Dominguez, con las costas al actor, á quien condenamos también en las costas del recurso; y decuélvanse los autos al referido Tribunal, con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Figueras, Sulzbacher y MacLeary.